Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
	Claims 2-12 and 14 have been cancelled.  Claim 1 and 20 are currently amended.  Claims 13, 15-19, 21 and 22 were previously presented.  Claims 1, 13 and 15-22 are pending.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies and/or clarifies one or more of the previous Office action’s (OA) (i.e, 09/21/2020) 35 USC §112, 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s arguments and a reconsideration of the pertinent rejections.
Response to Amendment
In their reply dated December 17, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and claim interpretations of the 09-21-2020 OA, and/or to clarify the claim language, and/or to advance prosecution.  Applicant also presents arguments concerning the merits of the amended claims and the propriety of Examiner’s rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.
In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA including a combination of prior art of record and one or more new references.
Specification
The title of the invention is not descriptive in the sense that it is quite broad.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The 
Claims 1, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guodong (CN2625381) in view of He (CN203694182), Owen et al. (US20100209294), Teramachi et al. (US20110114553)(each of record) and Hopaluk et al. (US20070051901).
Regarding claims 1 and 15, Guodong discloses a fluid sterilization device (Abstract, Figs. 4 & 5) comprising: 
a housing 1 that defines a flow passage (5 to 8) extending in a longitudinal direction; 
a hollow fiber filter 2 provided in an upstream side of the flow passage and extending in the longitudinal direction (pp. 3-5 and Fig. 4, where ref. 8 may be an inlet or an outlet); and 
a light source 7 that emits ultraviolet light (Abstract, p. 1; Figs 4 and 5), 
wherein the light source is mounted near the hollow fiber filter and is configured to emit the ultraviolet light towards a downstream side of the flow passage (pp. 3, 4 and 6, Figs 4 and 5, where the light source can emit UV light via flow through the membrane).
Therefore, Guodong discloses the claimed invention, except 
The light source includes a light emitting device diode (LED); 
The LED is mounted to an end of the hollow fiber filter, implying directly attached to that filter;
a reflector is provided to surround the LED;
the ultraviolet light traveling from the light emitting diode toward the hollow fiber filter is reflected on the reflector and then travels toward the downstream side of the flow passage; and
wherein the hollow fiber filter comprises hollow fibers made of a polymer resin.
i), He discloses ultraviolet sterilization equipment which comprises a shell, a sterilization device, an electrical device and an airflow circulating device positioned in the shell, wherein the sterilization device comprises one or more ultraviolet light sources, an ultraviolet sterilization lamp is connected with the electrical device so as to obtain power supply (Abstract). He further discloses that one or more portions may be detachable for separate loading and unloading (pp. 5, 6 and 11 of 36).  He notes that UV disinfection technology is widely used in various disinfection and sterilization fields and that the ultraviolet source can be ultraviolet LED or ultraviolet mercury vapor discharge lamp (pp. 1 and 2).
Regarding item (ii), Guodong discloses the light source positioned at the end of a KDF another type of filter, which is another type of filter.
Regarding item (iii) and (iv), where a reflector surrounds the LED and the ultraviolet light that travels from the LED toward the hollow fiber filter is reflected on the reflector and then travels toward the downstream side of the flow passage, this is largely functional limitation.  Examiner interprets this as the LED and filter are arranged, or the apparatus is designed, such that a UV light reflector, or composition of UV reflective materials, surrounds the light source such that the UV light can be irradiated away from the filter.
For example, some fluid sterilization devices are designed with an upstream filter and downstream UV light source, or with the UV light source not directed towards the filter because it is known that UV light can damage some filters.
Owen et al. (Owen), for example, discloses a photoreactor containing at least two light sources. One light source activates the catalytic function of a semiconductor material in the fluid to reduce the concentration of contaminants in the fluid such as by breaking down organic contaminants into non-toxic compounds. A second light source acts directly on living biological 
Hopaluk et al. (Hopaluk) discloses a thermoplastic composition that reflect ultraviolet light along with articles of manufacture and methods of fluid purification using the same.  The thermoplastic compositions are useful, for example, in forming articles of manufacture comprising a UV reflective surface that are suitable for use in a water treatment system in connection with a UV light source (Abstract; Figs. 1, 3).  A water sample can be contained within a separate conduit that is permeable to UV radiation, and the separate conduit can be maintained adjacent to a UV radiation source and proximate to a surrounding surface comprising a UV reflective thermoplastic composition ([0005]).  One can use the water treatment system in combination with a filtering means and one can place the filter before or after the UV source ([0030]).   Fig. 3 displays an embodiment where a reflector 230 surrounds an ultraviolet light source 220 such that light is reflected on the reflector and can then travel toward the downstream side of the flow passage 210 ([0031], [0032]).
Regarding item (iv) or the use of a polymer resin for the hollow fiber filter, Teramachi et al. (Teramachi) discloses a hollow porous membrane with a reduced cost and excellent separation characteristic, water permeability, and mechanical strength and a process of producing the hollow porous membrane (Abstract).  One can employ various types of polymer resins in the 
When the claimed invention was effectively filed, it would have been obvious
to one of ordinary skill in the art to employ a LED as the light source, as in He, since this is a traditional and effective means of disinfecting a fluid.   
Moreover, knowing that UV light can damage certain materials, including some types of filter material (Owen, [0055]), and that some materials can enhance filtration performance (Teramachi, [0005], [0013], [0077]), it would have been obvious to employ a polymer resin for the fibers in the hollow fiber filter, and to attempt or experiment with various configurations of placing or attaching the LED, as Guodong has attempted in alternate embodiments (Figs 1-3), and as Owen does by placing the filter upstream of the LED lights (Owen, Figs. 4 and 5), including mounting the LED to the end of the only other filter, with a reasonable expectation of success in sterilizing the fluid.  Alternately, given the noted references, it would have been obvious to rearrange the filter and LED as claimed, to still achieve an effective fluid sterilization device.
Additional Disclosure Included: Claim 15: The fluid sterilization device further comprises: a support structure for fixing the light source near a central axis of the flow passage, wherein the support structure extends along the hollow fiber filter in the longitudinal direction near the central axis of the flow passage (Guodong, Figs. 4 & 5, where a support structure is necessary to fix the light source).  

Regarding claim 13, Guodong, He, Owen, Teramachi and Hopaluk combined discloses or suggests the fluid sterilization device according to claim 1, except wherein the light source a sealing window to seal the light emitting diode, wherein the sealing window has a streamlined shape extending towards the downstream side of the flow passage.
Here Examiner interprets a sealing window as a type of casing or housing with a view to the light source.
Guodong mentions potential use of a widow in the filter membrane (p. 4).  He also discusses a hermitically sealed air supply ‘window.’  
Since the concept of a sealed window for viewing components is well known, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have found it obvious to use such a concept to protect the light source while still being able to view its operation.

Regarding claim 16, Guodong, He, Owen, Teramachi and Hopaluk combined discloses or suggests the fluid sterilization device according to claim 1, further comprising: a support structure for fixing the light source near a central axis of the flow passage, except wherein the support structure has a beam extending in a radial direction from a side wall of the housing to the central axis of the flow passage, and the beam has a streamlined cross section along the longitudinal direction.  
However, a support structure is necessary and a beam is a traditional support structure. At the time of the effective filing of the claimed invention, it would have been obvious to attempt various simplified support configurations including using the housing’s side wall since this is likely the most structurally sound portion of the device. 

claim 19, Guodong, He, Owen, Teramachi and Hopaluk combined discloses or suggests the fluid sterilization device according to claim 1, except wherein the housing comprises a first housing having a first connection end and a second housing having a second connection end, the hollow fiber filter is provided inside the first housing, the light source is mounted to the second housing, and the first and second connection ends are threadably engaged to connect the first and second housings.  
Guodong’s figures show separate housings that one can construe as at least first, second and third housings where one can interpret either the upper or lower portions as the first housing depending on the embodiment (Fig. 4 or 5)
He discloses ultraviolet sterilization equipment which comprises a shell, a sterilization device, an electrical device and an airflow circulating device positioned in the shell, wherein the sterilization device comprises one or more ultraviolet light sources, an ultraviolet sterilization lamp is connected with the electrical device so as to obtain power supply (Abstract).  He further discloses that one or more portions may be detachable for separate loading and unloading (pp. 5, 6 and 11 of 36).
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include detachable first, second or any appropriate number of housings, with suitable connections including threadable engagement, and with the hollow fiber located inside one or the other in an upstream location, because some operators may find a configuration with such separate structures more desirable for one or more reasons, including improved maintenance access and additional flexibility and control in the fluid sterilization apparatus or device.  
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guodong (CN2625381) and He (CN203694182) (English machine translations referenced below), Owen et al. (US20100209294), Teramachi et al. (US20110114553) and Hopaluk et al. (US20070051901), further in view of Duineveld et al. (US20120138816) (of record).
Regarding claims 17 and 18, Guodong, He, Owen, Teramachi and Hopaluk combined discloses or suggests the fluid sterilization device according to claim 15, except wherein a wiring for supplying electric power to the light source is provided inside the support structure.  
Duineveld et al. (Duineveld) discloses a device (1) comprises a source (20) for emitting ultraviolet light, an inlet (30) for letting in fluid to the device (1), an outlet (40) for letting out fluid from the device (1 ), and means (51, 52) for performing a straightening action of a flow of fluid through the device (1), wherein the flow straightening means are arranged in a fluid path from the inlet to the outlet (Abstract, [0009], Figs. 1, 6, 7, and 9).  The flow straightening material may be any suitable material, including material having ultraviolet light reflecting properties ([0011]).  Duineveld also mentions that the straightening element, for example, may be part of an electrical circuit, which would impliedly include wiring ([0011]).
Since electrical wiring is generally a necessity for obtaining UV light, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled 
Additional Disclosure Included: Claim 18: The fluid sterilization device, wherein a wiring for supplying electric power to the light source is provided inside the support structure (claim 17 analysis).  

Claim 20 is an independent apparatus claim but includes one or more of the same major elements recited in claims 1, 13 and 15-19.  As such, in the interest of convenience and brevity, Examiner applies the appropriate analysis herein, without repeating the text in its entirety.  Claims 21-22 depend on claim 20.
Therefore, regarding claims 20-22, Guodong, He, Owen, Teramachi, Hopaluk and Duineveld combined discloses or suggests a fluid sterilization device comprising: 
a housing that defines a flow passage extending in a longitudinal direction; 
a hollow fiber filter provided in a upstream side of the flow passage and extending in the longitudinal direction (claim 1 analysis); and 
wherein the straighter is made of aluminum or fluororesin; and 
a light source comprising a light emitting diode that emits ultraviolet light and a reflector that is provided to surround the light emitting diode (claim 1 analysis), 
wherein the ultraviolet light from the light emitting diode is irradiated to the fluid passing a downstream side of the flow passage (claim 1 analysis),
wherein the ultraviolet light traveling from the light emitting diode toward the hollow fiber filter is reflected on the reflector and then travels toward the downstream side of the flow passage (claim 1 analysis). 
except
a straightener provided near an exit of the hollow fiber filter, 
wherein the straightener has a plurality of water pores to pass a fluid; and 
wherein the straighter is configured such that a thickness of the straightener in the longitudinal direction is larger than a diameter of the plurality of water pores so as to shield the ultraviolet light traveling toward the hollow fiber filter.
In Guodong the membrane which has a plurality of water pores can act as a flow straightener to allow laminar flow.  One can also view the porous KDF filter as a straightener.  Additionally, as noted in the claim 17 analysis, Duineveld discloses a straightener helps control the flow of fluid through the device.  The straightener has a plurality of water pores to pass a fluid (Duineveld, [0042]).  The specific dimensions and thickness of the straightener versus the diameter of the water pores would have been a matter for routine experimentation.
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the noted type of straightener, as in Duineveld, since a straightener helps control the flow of fluid through the device, such that there are less flow short-cuts through the device which tends to reduce the beneficial effect of the UV radiation (Duineveld, [0007], [0008]) and because on can appropriately place a material with reflecting properties to either enhance or reduce the irradiation effect on certain surfaces as desired (Duineveld, [0018], [0039] and [0040]).
Additional Disclosures Included: Claim 21: The fluid sterilization device, wherein the light source is provided at a downstream end of the flow passage and the ultraviolet light from the light emitting diode travels toward the upstream side of the flow passage (claim 1 analysis); Claim 22: The fluid sterilization device according to claim 20, wherein the housing comprises 
a first housing having a first connection end and a second housing having a second connection end, the hollow fiber filter is provided inside the first housing, the light source is mounted to the second housing, and the first and second connection ends are threadably engaged to connect the first and second housings (claim 19 analysis).
Response to Arguments
	Applicant’s arguments filed 12-17-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable in view of the added references.  Applicant may view the arguments as  persuasive, except as noted.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Regarding use of Owen and the argument that there is no motivation to configure the UV or LED light source such that one would not expect the filter to be irradiated, Examiner recognizes that motivation and obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Owen makes it clear that UV light can damage certain materials, including some types of filter material (Owen, [0055]), even if Owen does not use such a material.  Also, Owen does not require a specific type of filter material.  Additionally, the specifically claimed filter media is addressed with Guodong rather than Owen.  It is also known that some materials can enhance filtration performance (Teramachi, [0005], [0013], [0077]).  Therefore, one could reasonably configure the 
	With respect to the amended/modified/new claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  In that light, it does not appear that the claims are in condition for allowance.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/